         Case 1:20-cv-01104-ESH Document 32 Filed 07/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 ANGE SAMMA, et al.,                             )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       ) Civil Action No. 1:20-cv-01104-ESH
                                                 ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                     )
 DEFENSE and MARK ESPER, in his                  )
 official capacity as Secretary of Defense,      )
                                                 )
                Defendants.                      )
                                                 )

NOTICE OF DEFENDANTS’ AMENDED SUPPLEMENTAL BRIEF IN RESPONSE TO
 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF
                         CLASS COUNSEL

       Defendants hereby give notice of their filing of an Amended Supplemental Brief in

Response to Plaintiffs’ Motion for Class Certification and Appointment of Class Counsel.

Defendants file this amended brief to clarify or correct certain points made in their original brief

filed on June 30, 2020, as well as to provide the Court with additional information in response to

the Court’s questions, some of which became known to undersigned counsel only after

Defendants’ deadline to file had passed.



       Dated: July 1, 2020                    Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ANTHONY J. COPPOLINO
                                              Deputy Branch Director
                                              Federal Programs Branch

                                              /s/ Nathan M. Swinton
                                              NATHAN M. SWINTON
Case 1:20-cv-01104-ESH Document 32 Filed 07/01/20 Page 2 of 2




                           Senior Trial Counsel
                           LIAM HOLLAND
                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW, Room 12022
                           Washington, DC 20530
                           Tel: (202) 305-7667
                           Fax: (202) 616-8470
                           Email: Nathan.M.Swinton@usdoj.gov

                           Attorneys for Defendants




                              2
